DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Claims 1 and 10 have been amended and no claims were canceled and/or added. Therefore, claims 1-2, 4-11 and 13-17 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claim(s) 1-2, 5-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (PGPub 2014/0191863) in view of McCombie et al. (McCombie; US 2015/0164437) and further in view of Aumer et al. (PGPub 2016/0094899).
As to claim 1, Ten Kate discloses a device comprising: a photoplethysmography (PPG) sensor (Paragraph 31: PPG sensor); and one or more processors configured to determine, based on sample values of a PPG signal generated by the PPG sensor, whether a user of the (Fig. 3, Paragraph 55, 82: the physiological sensors are used to determine fall).
Ten Kate fails to expressly disclose that the PPG sensor is configured to generate a PPG signal at a sampling rate over a time window beginning prior to a fall.
However, as shown by McCombie, it was well known in the art of fall detection to include a PPG sensor that is configured to generate a PPG signal at a sampling rate over a time window beginning prior to a fall [E.g. 0077, 0019, 0038, 0061, 0065, 0078 and 0135].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate to have a PPG sensor that is configured to generate a PPG signal at a sampling rate over a time window beginning prior to a fall as taught by McCombie.
The motivation for such a modification would be to determine with a great accuracy and true positivity that a fall actually happened by measuring the sharp decrease in the waveform of the PPG signal and also to determine when the fall actually happened.
	Ten Kate in view of McCombie does not disclose that the device is ear wearable.
	Aumer discloses the device is ear wearable (Paragraph 88: PPG sensor worn at ear).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate in view of McCombie to have the device ear wearable as taught by Aumer.
The motivation for such a modification would be to increase the convenience of the user. 
Ten Kate in view of Aumer additionally discloses wherein the signal from the PPG sensor is correlated with a local blood perfusion of the user (Ten Kate; Paragraph 31: PPG is used to measure blood volume flow), and wherein the one or more processors are configured to (Ten Kate; Paragraph 71-72: threshold trigger range).
As to claim 2, 11, Ten Kate in view of McCombie and Aumer discloses wherein during wear of the ear-wearable device, the PPG sensor is located inside an ear canal of the user of the ear-wearable device (Aumer; Paragraph 88: ear canal).
	As to claim 5, 14, Ten Kate in view of McCombie and Aumer discloses further comprising: an inertial measure unit (IMU), wherein the one or more processors are configured to determine, based on the sample values of the PPG signal and based on sample values of one or more IMU signals generated by the IMU, whether the user of the ear-wearable device has fallen (Ten Kate; Paragraph 30: accelerometer and gyroscopes, one of ordinary skill in the art would recognize that inertial measurement units are composed of these types of motion sensors).
	As to claim 6, 15, Ten Kate in view of McCombie and Aumer discloses wherein the one or more processors are configured such that, as part of determining whether the user of the ear-wearable device has fallen, the one or more processors: make a first preliminary determination that the user has fallen based on the sample value of the one or more IMU signals (Ten Kate; Fig. 3: step 103 detect if user has fallen); make a second preliminary determination that the user has fallen based on the sample values of the PPG signal (Ten Kate; Fig. 3: step 107 use physiological measurements to confirm the user has fallen); and determine that the user has fallen based on both the first preliminary determination and the second preliminary determination being that the user has fallen (Ten Kate; Fig. 3: trigger alert).
claim 7, 16, Ten Kate in view of McCombie and Aumer discloses wherein the one or more processors are configured to make the second preliminary determination in response to the first preliminary determination being that the user has fallen (Ten Kate; Fig. 3: step 103 detect if user has fallen).
	As to claim 8, Ten Kate in view of McCombie and Aumer discloses wherein the one or more processors are configured to cause the ear-wearable device to output an alert in response to determining that the user has fallen (Ten Kate; Fig. 3: trigger alert).
	As to claim 9, 17, Ten Kate in view of McCombie and Aumer discloses further comprising a wireless communication system, and wherein to cause the ear-wearable device to output the alert, the one or more processors are configured to cause the wireless communication system to wirelessly send an alert message to a computing device (Ten Kate; Paragraph 48: alerts include sending message wirelessly).
As to claim 10, Ten Kate a method for detecting whether a user of an device has fallen (Paragraph 31: PPG sensor), the method comprising: obtaining, by one or more processors of an device, sample values of a photoplethysmography (PPG) signal generated by a PPG sensor of the device (Fig. 3, Paragraph 55, 82: the physiological sensors are used to determine fall); determining, by the one or more processors, based on the sample values of the PPG signal, whether the user of the device has fallen; and outputting, by the device, an alert in response to determining that the user has fallen (Fig. 3, Paragraph 55, 82: the physiological sensors are used to determine fall).
Ten Kate fails to expressly disclose that the PPG sensor is configured to generate a PPG signal at a sampling rate over a time window beginning prior to a fall.
E.g. 0077, 0019, 0038, 0061, 0065, 0078 and 0135].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate to have a PPG sensor that is configured to generate a PPG signal at a sampling rate over a time window beginning prior to a fall as taught by McCombie.
The motivation for such a modification would be to determine with a great accuracy and true positivity that a fall actually happened by measuring the sharp decrease in the waveform of the PPG signal and also to determine when the fall actually happened.
	Ten Kate in view of McCombie does not disclose that the device is ear wearable.
	Aumer discloses the device is ear wearable (Paragraph 88: PPG sensor worn at ear).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate in view of McCombie to have the device ear wearable as taught by Aumer.
The motivation for such a modification would be to increase the convenience of the user.
Ten Kate in view of Aumer additionally discloses wherein the signal from the PPG sensor is correlated with a local blood perfusion of the user (Ten Kate; Paragraph 31: PPG is used to measure blood volume flow), and wherein the one or more processors are configured to determine that the user has fallen based on the signal from the PPG sensor indicating that the local blood perfusion of the user has risen by a threshold amount within a time window having a threshold amount of time (Ten Kate; Paragraph 71-72: threshold trigger range).

	Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (PGPub 2014/0191863) in view of in view of McCombie et al. (McCombie; US 2015/0164437) further in view of Aumer et al. (PGPub 2016/0094899) and in further view of Newberry (PGPub 2019/0286233).
As to claim 4, 13, Ten Kate in view of McCombie and Aumer does not explicitly disclose wherein the one or more processors are configured to: determine a DC component of the PPG signal; and determine whether the DC component of the PPG signal has changed in a particular direction by a threshold amount within a time window.
Newberry discloses wherein the one or more processors are configured to: determine a DC component of the PPG signal; and determine whether the DC component of the PPG signal has changed in a particular direction by a threshold amount within a time window [E.g. 0012, 0117-0118, 0136-0144, 0192-0196, 0004-0005].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate in view of McCombie and Aumer to determine DC direction as taught by Newberry.
The motivation for such a modification would be to determine to the forces applied to the muscle of the user for better determination of the force experienced by the user.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. Furthermore, applicant other remarks have been considered but they are not persuasive.
Applicant's remarks:
Remarks, filed 15 June 2021, page 9.

Examiner’s response:
Regarding Applicant remark, Applicant is just relying on paragraph [0035] of Ten Kate which just represent one embodiment; the applicant is encouraged to look at other embodiment of Ten Kate such as paragraphs [0020, 0025-0028, 0033, etc.].
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689